Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 07/27/2022. 20 Claims are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 was filed before the mailing date of the Final Action on 11/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
4.	The Amendment filed on 07/27/2022 has been considered. Claims 1-16, and 21-24 remain pending in the application, Applicant’s amendments to claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Action mailed on 05/06/2022. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-9, 11-16, 21- 23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. No. 20020147782 to Dimitrova and Jasinschi (hereinafter Dimitrova) in view of PGPub. No. 20140118239 to Phillips; Graham Peter hereinafter (Phillips).


Regarding claim 1, Dimitrova discloses a system for monitoring image input of a computing device, 
See Dimitrova disclosure in ¶0016 “The present invention provides an automatic system to evaluate video programs using criteria supplied by a user (a parent, for example) via the multimedia content, e.g. visual, audio, and textual content, of video programs and which then filters, blocks, or masks portions of the video programs according to those criteria, in real time”. 
comprising: a computing device including a control circuit having a programmable processor, See Dimitrova disclosure in ¶0017 “Preferably, the parental control system according to the present invention includes one or more multimedia processors” ( processors are programmable and the fact that the one or more multimedia processors can analyze incoming visual, audio, and textual, content and compare the resultant analysis to specific user-specified or selected criteria means they are programmed or configured to do so) , 
the computing device being configured to receive images,
 See Dimitrova disclosure in ¶0035 “the parental control system receives a regular video input 100 stream”, 
and to output the received images to an image output device coupled to the computing device; See Dimitrova disclosure in ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system”.
 wherein the computing device is configured to monitor the received images via the programmable processor of the computing device being programmed using a Machine Learning Image Classification (MLIC) algorithm,
 	See Dimitrova disclosure in ¶0046 “the current video signal (e.g., violent, sexual behavior, etc.) are provided to the learning module 180. The learning module 180 preferably employs standard and well-understood learning paradigms to achieve the proper correlation between the labeling of the video input scene and the extracted features”.
configured to determine a score of at least one received image within a predetermined criteria for classifying said at least one received image as a restricted subject image,                  
See Dimitrova disclosure in ¶0046 “The learning module 180 preferably employs standard and well-understood learning paradigms to achieve the proper correlation between the labeling of the video input scene and the extracted features” and ¶0047 “The classification module 190 categorizes segments based on whether they are sensitive or non-sensitive based on the learned categories and the output of the learning module 180”. 
and, wherein said programmable processor of said computing device is programmed, based on said determination of said score by said programmable processor, 
See Dimitrova disclosure in ¶0056 “….. the system provides the capability of weighing or scaling the objectionable content so that the controlling user can decide which set of features are allowed under what conditions” wherein weighing or scaling is interpreted as scoring. 
to generate a modify or non-modify command with respect to said at least one received image; 
See Dimitrova disclosure in ¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal” and ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system” 
and wherein in response to said at least one received image being scored by said programmable processor within the modify criteria, 
See Dimitrova disclosure in ¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal”   
the programmable processor is programmed to generate a command to output said at least one received image as a modified image to the image output device;  
See Dimitrova disclosure in ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system”.
	However, Dimitrova does not explicitly discloses the following limitation:	
	and wherein said programmable processor is further programmed, based on said modify command by said programmable processor, to display the modified image in a first window that is subordinate to a second window without a modified image, such that the first window is obscured by the second window.
	Phillips discloses part of a pixel-based displayed image, including focus window  301 and non-focus window 304 wherein the focus window 301 is in front of non-focus window 304 thereby making window 304 partially visible behind window 301 (¶0052 “FIG. 3A shows part of a pixel-based displayed image, including focus window 301, an icon 302 and its associated label 303 inside focus window 301, and a non-focus window 304 partially visible behind focus window 301”, wherein the display image in the non-focus window 304 represents the modified image which is behind the focus window 301 without a modified image and wherein partially visible is interpreted as being obscured i.e. window 301 obscures window 304. Modified image in the non-focus window 304 is therefore subordinate to window 301 because it is not located at the topmost window.).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Dimitrova by including the concept of obscuring an image displayed in one window by image displayed another window as disclosed by Phillips and be motivated in doing so in order to interact with different display-based user interfaces (graphic user interfaces, text "console" interfaces, etc.) in a unified way, largely agnostic to the operating system or other programmatic nuances of the target device being controlled- ¶0009 Phillips in parts.

Regarding claim 2, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein the output of the modified image to the image output device based on said modify command by said programmable processor is selected from the group consisting of altered, replaced, obscured, blocked, overlaid, and combinations thereof of the at least one received image.  
See Dimitrova disclosure in ¶0016 “Such blocking or masking may include simply skipping over the material determined to meet the user specified criteria, substituting an alternate "safe" signal for the duration of the offending program segment, or masking portions of the video or audio content, e.g. blurring a naked body or garbling profanity”.

Regarding claim 3, Dimitrova in view of Phillips discloses the system of claim 2. Dimitrova further discloses wherein said programmable processor is further programmed, based on said modify command by said processor, to generate a command selected from the group consisting of: a command to modify audio output of said computing device, a command for said computing device to sound an audible alarm, a command to generate a report, a command to power off said computing device, and combinations thereof.   
See Dimitrova disclosure in ¶0020.
 “an audio analysis module extracting second audible features from the sequence of segments included in the multimedia program, an analyzer which generates a combined numeric ranking for each of the segments and which generates a respective control signal when the combined numeric ranking exceeds a threshold, and a filter which processes one of the segments of the multimedia program in response to a received respective control signal”. 

Regarding claim 4, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said programmable processor of said control circuit of said computing device is programmed to continuously monitor image input ¶0016 “The present invention provides an automatic system to evaluate video programs using criteria supplied by a user (a parent, for example) via the multimedia content, e.g. visual, audio, and textual content, of video programs and which then filters, blocks, or masks portions of the video programs according to those criteria, in real time” 
 	and to generate a command for the image modification to cease upon a determination by said processor that said at least one received image scored within the modify criteria.  
See Dimitrova disclosure in ¶0018 “the present invention provides a method for dynamically filtering the content of a multimedia program in real time on a segment-by-segment basis responsive to a filter criteria, comprising extracting audio, video, and transcript features from segments including the multimedia program, generating a numeric ranking for each filter criteria for each applicable filter category (e.g. violence, nudity, religion, etc.) each of the segments, and when the combined respective numeric rankings for that segment exceeds a threshold, processing that segment to thereby eliminate material corresponding to the filter criteria”. 
 
Regarding claim 5, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein the score determined by said programmable processor of said control circuit of said computing device is at least one of a relative, numerical, alphabetical, and/or symbolic score. 
See ¶0018 “the numeric ranking for each applicable filter category in each segment is generated by comparing the content of each segment to the filter criteria”. 
 
Regarding claim 6, Dimitrova in view of Phillips discloses the system of claim 5. 
Dimitrova further discloses wherein said score determined by said processor of said control circuit of said computing device is numeric and scaled from 0 to 100, 
see Dimitrova in ¶0020 “an analyzer which generates a combined numeric ranking for each of the segments and which generates a respective control signal when the combined numeric ranking exceeds a threshold”,
 and wherein said programmable processor of said control circuit of said computing device is programmed to issue said modify command when said at least one received image is scored above a predetermined score between 0 and 100. See ¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal”.  A predetermined score is a threshold which can span between any numeric values.

Regarding claim 7, Dimitrova in view of Phillips discloses the system of claim 3. Dimitrova further discloses wherein said received image is selected from the subject domains of pornography, medical imagery, diagnostic imagery, seismic data, or from any other subject domain.  See ¶0045 nude color objects extracted from the visual domain and moans and groans extracted from the audio domain may be labeled as "sexual".

Regarding claim 8, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said computing device is a cluster of devices including at least one of individual computers, remote servers, other devices capable of communicating interactively with said computing device, and/or mobile devices.  
See ¶0035 “the parental control system can be incorporated into an Internet browser or an e-mail system, i.e., a client software device, since e-mail often includes a Uniform Resource Locator (URL) pointing to a Web site containing objectionable material”. 

Regarding claim 9, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said received images are at least one of still pictures, videos, streaming videos, 3-D images, holographic, virtual reality, and analog images. 
See ¶0035 “the parental control system receives a regular video input 100 stream, which can come from a DVD player, VCR, cable TV feed, satellite, etc., at the input port of video tuner 130 or alternatively video streaming from the Internet”.

Regarding claim 11, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said programmable processor of said control circuit of said computing device is programmed to cause analog image data to be converted to digital data, and to analyze said digital data.  
See Dimitrova disclosure in ¶0038 “Further in such case, the demultiplexer 140 would also utilize a frame grabber so that full digitized frames of information can be sent to the visual analysis component 160 of the feature extraction module”.  

Regarding claim 12, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said programmable processor of said control circuit of said computing device is programmed to capture metadata associated with said received images, 
See ¶0032 “segment marking and filtering information can come prepackaged as meta data along with the video program”,  
and wherein said programmable processor of said control circuit of said computing device is programmed to process said metadata via said MLIC algorithm to determine said score for said received images. 
See ¶0034 “The feature extraction and classification modules operate in both the learning mode as well as in the viewing mode, while the learning module is only active during the learning mode of operation. In some exemplary embodiments, however, the learning module may be converted by suitable programming (internal or external) into an analyzer (segmentation and categorization) module” 

Regarding claim 13, Dimitrova in view of Phillips discloses the system of claim 12. Dimitrova further discloses wherein said metadata includes at least one of filename, timestamp, title, description, tags, source code, and hash.  
See Dimitrova disclosure in ¶0045 “the "sensitive" segments given to the feature extraction module 40 (i.e. positive examples for the system) should be marked by the user and that the category labels given to these segments are also given by the user”


Regarding claim 14, Dimitrova in view of Phillips discloses the system of claim 3. Dimitrova further discloses wherein said command to generate said report contains at least one of said score, metadata, image, modified image, replacement image, display of a list of recorded image access activity sorted by said score, display of a list of recorded image access activity sorted chronologically, and no image.  
See Dimitrova disclosure in ¶0047 “reviews the results of the filtering as output from the classification module 190, and then provides corrections or modifies certain markings, all via the learning module feedback loop 194, back to the learning module 180”.
See also ¶0018 “and the video portion of the segment is either modified or skipped during the processing step. In an exemplary embodiment, the numeric ranking is a weighted numeric ranking. In that case, each weighting factor employed in generating the weighted numeric ranking identifies a characteristic such as age or religious affiliation of a respective viewer of the multimedia program. In any event, the numeric ranking for each applicable filter category in each segment is generated by comparing the content of each segment to the filter criteria”.


Regarding claim 15, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein said received images comprise at least one of: screen data; data of image files stored in the memory of said computing device; data sent from a device capable of sending images; data from an HDMI processor; data sent from a device capable of sending videos; data sent from a device capable of sending analog images; data sent from a device capable of sending n-dimensional images (where n is a number greater than 2); data sent via Internet; data sent via Intranet; data from a camera; data from another computing Page 4 of 8In re: Application No. 16/089,184 Attorney Docket 8956-140518-US PRELIMINARY AMENDMENT dated May 3, 2021 device; data from a remote server; data from a Virtual Private Network; and data from a scanner. 
See Dimitrova disclosure in ¶0038 “If the video input 100 is digital, however, the demultiplexer 140 may have an MPEG-2 or similar decoder in it, and then would pass the digital visual image data directly to the visual analysis component 160 without needing to use a so-called frame grabber or similar component to digitize the video”


Regarding claim 16, Dimitrova in view of Phillips discloses the system of claim 1. wherein the MLIC Algorithm is a convolutional neural network (CNN).  
See Dimitrova disclosure in ¶0046 “Standard learning paradigms such as Hidden Markov Models (HMMs), Bayesian networks, genetic algorithms, and neural networks advantageously can be employed in the parental control system and corresponding method”, 

Regarding claim 21, Dimitrova in view of Phillips discloses the system of claim 1.
Dimitrova further discloses wherein the restricted subject image is pornography. 
See Dimitrova in ¶0045 “Similarly, nude color objects extracted from the visual domain and moans and groans extracted from the audio domain may be labeled as “sexual".

Regarding claim 22, Dimitrova in view of Phillips discloses the system of claim 1.
Phillips further discloses wherein the window without a modified image (FIG.8B, ¶0094, window of target device 201, N.B. windows 408 of FIG. 4A and 301 of FIG. 3A are also windows without a modified image as they are not obscured or blocked.)  comprises screen data (FIG.8B, ¶0094, “target device 201 passes display-images 1 to the IPD and receives target-input 10 from the IPD Databases 833 may include device and OS profiles, image libraries, mapping structures and other domain knowledge, and script libraries”, wherein the IPD database represents the database that drives the image on the screen which applicant referred to as screen data). 
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Dimitrova and Phillips in claim 1 by incorporating the teaching of window without a modify image as disclosed by Phillips and be motivated in doing so in order to create symbolic entities from the image displayed in the window-Phillips abstract in parts.


Regarding claim 23, Dimitrova in view of Phillips discloses the system of claim 1. Dimitrova further discloses wherein the received images comprise a series of images (¶0017 “incoming visual, audio, and textual, content…”) , and wherein said at least one received image is one of the images in the series (¶0017, “…in the visual content…”) , and wherein in response to said at least one received image of the series of images being scored by said programmable processor within the modify criteria (¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal”), the programmable processor is programmed to classify the series of images as restricted subject images (¶0020 “.... eliminates the respective segment from the filtered multimedia program output by the parental control system…”, wherein eliminating the respective segment from the filtered multimedia program output is a form of restriction on the output images).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub No 20020147782 to Dimitrova and Jasinschi (hereinafter Dimitrova) in view of EP No. 2030441 to HAUKE RUDOLF (hereinafter HAUKE)

Regarding claim 24, Dimitrova discloses a system for monitoring image input of a computing device 
See Dimitrova disclosure in ¶0016 “The present invention provides an automatic system to evaluate video programs using criteria supplied by a user (a parent, for example) via the multimedia content, e.g. visual, audio, and textual content, of video programs and which then filters, blocks, or masks portions of the video programs according to those criteria, in real time”, comprising: 
a computing device including a control circuit having a programmable processor See Dimitrova disclosure in ¶0017 “Preferably, the parental control system according to the present invention includes one or more multimedia processors” ( processors are programmable and the fact that the one or more multimedia processors can analyze incoming visual, audio, and textual, content and compare the resultant analysis to specific user-specified or selected criteria means they are programmed or configured to do so), 
 the computing device being configured to receive images 
See Dimitrova disclosure in ¶0035 “the parental control system receives a regular video input 100 stream”
and to output the received images to an image output device coupled to the computing device; 
See Dimitrova disclosure in ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system”; 
wherein the computing device is configured to monitor the received images via the programmable processor of the computing device being programmed using a Machine Learning Image Classification (MLIC) algorithm 
See Dimitrova disclosure in ¶0046 “the current video signal (e.g., violent, sexual behavior, etc.) are provided to the learning module 180. The learning module 180 preferably employs standard and well-understood learning paradigms to achieve the proper correlation between the labeling of the video input scene and the extracted features”
configured to determine a score of at least one received image within a predetermined criteria for classifying said at least one received image as a restricted subject image, 
See Dimitrova disclosure in ¶0046 “The learning module 180 preferably employs standard and well-understood learning paradigms to achieve the proper correlation between the labeling of the video input scene and the extracted features” and ¶0047 “The classification module 190 categorizes segments based on whether they are sensitive or non-sensitive based on the learned categories and the output of the learning module 180”
and, wherein said programmable processor of said computing device is programmed, based on said determination of said score by said programmable processor 
See Dimitrova disclosure in ¶0056 “….. the system provides the capability of weighing or scaling the objectionable content so that the controlling user can decide which set of features are allowed under what conditions” wherein weighing or scaling is interpreted as scoring, 
to generate a modify or non-modify command with respect to said at least one received image; 
See Dimitrova disclosure in ¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal” and ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system” 
and wherein in response to said at least one received image being scored by said programmable processor within the modify criteria, 
See Dimitrova disclosure in ¶0053 “When a user-set threshold for the total combined numerical rating is exceeded (including the calculations of all weighted material), the filtering module 290 is notified that it needs to filter the video signal”   
the programmable processor is programmed to generate a command to output said at least one received image as a modified image to the image output device, 
See Dimitrova disclosure in ¶0020 “The filter either modifies one of the first and second audible features of the respective segment, or modifies the video feature of the respective segment, or eliminates the respective segment from the filtered multimedia program output by the parental control system”.

However, Dimitrova does not explicitly disclose the following limitation: 
wherein said programmable processor is further programmed, based on said modify command by said programmable processor, to generate a command to power off said computing device.
HAUKE discloses switching off the electrical output signals to the human-readable device if an offensive attribute or a combination of offensive attributes is identified within the digital image (¶0038 “…by switching off the electrical output signals to the human-readable device 2…”
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Dimitrova by incorporating switching off the electrical signals to the human-readable device is the digital image is offensive as disclosed by HAUKE and be motivated in doing so in order to save children from viewing offensive pictures, reading offensive texts or listening to offensive music -HAUKE ¶0001 in parts    



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub No 20020147782 to Dimitrova and Jasinschi (hereinafter Dimitrova) in view of PGPub. No. 20140118239 to Phillips; Graham Peter hereinafter (Phillips) and further in view of PGPub No 20110221919 to ZHANG; Wenbo hereinafter (ZHANG).

Regarding claim 10, Dimitrova in view of Phillips discloses the system of claim 9. Dimitrova further discloses wherein said received images are video images and wherein said programmable processor of said control circuit of said computing device is programmed to determine a score of said video images via a capture of sequential images of the video, 
See ¶0018 “the present invention provides a method for dynamically filtering the content of a multimedia program in real time on a segment-by-segment basis responsive to a filter criteria, comprising extracting audio, video, and transcript features from segments including the multimedia program, generating a numeric ranking for each filter criteria for each applicable filter category (e.g. violence, nudity, religion, etc.) each of the segments”; 	
and wherein said score for said video images determined by said programmable processor of said control circuit of said computing device is based on images or portions of video images preceding said captured sequential images. 
See ¶0020 “the parental control system includes a transcript analysis module extracting first audible features and text from a sequence of segments included in the multimedia program, a visual analysis module extracting video features from the sequence of segments included in the multimedia program, an audio analysis module extracting second audible features from the sequence of segments included in the multimedia program”,   
See Dimitrova disclosure in ¶0002 “The current invention relates to parental control systems for entertainment systems. More specifically, the present invention relates to parental control systems for dynamically filtering the content of a video program in real time on a segment by segment basis”. 
See also the setting of timeline by the user in ¶0030 “the user can mark at least one of the audio, visual or textual parts as being objectionable. Preferably, the user provides start and end times, e.g., by marking these times on a timeline showing the video or a timeline enhanced with the keyframes (thumbnail images or the like), or text, or playback of the audio tracks, or combinations thereof”.
However, Dimitrova in view of Phillips does not explicitly disclose the following limitation taught by ZHANG: determining the score for the video images at Page 3 of 8In re: Application No. 16/089,184 Attorney Docket 8956-140518-USPRELIMINARY AMENDMENT dated May 3, 2021predetermined time intervals in the range of 1 milliseconds to 10,000 milliseconds;
ZHANG discloses calculation of the values of the images by the threshold value estimation unit during a predetermined time period of 10 seconds in ¶0051 “After the average values of the degree-of-saturation values of the pixels whose brightness values are within the above-mentioned two ranges, in each of the foreground images are calculated, the threshold value estimation unit 402 further calculates average values of the degree-of-saturation values of the pixels whose brightness values are within the above-mentioned two ranges, in all the foreground images during a predetermined time period (for example, 10 seconds)”.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of Dimitrova and Phillips in claim 9 to include calculation of image scores at a predetermined time interval of 0-10 seconds as disclosed by ZHANG and be motivated in doing so because it provides a utilization capable of detecting the laser spot based on the foreground image as well as the pixel brightness threshold values (ZHANG abstract).

	



Conclusion
                                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/MAUNG T LWIN/Primary Examiner, Art Unit 2495